PER CURIAM:
This case is controlled by our decision in Dukes v. State, S. C., 149 S. E. (2d) 598 filed contemporaneously herewith. The two cases are concerned with the same indictment and raise the same single issue; they differ only in that they have arrived here via different routes. In the Dukes case, appeal was from a resentence; in this, appeal is by the State from an order of the Honorable John Grimball, Judge of the Fifth Judicial Circuit, in habeas corpus, construing the indictment as having charged highway robbery, not armed robbery, holding that the petitioner, Owen, had served the *235maximum period of confinement provided by law, and ordering him discharged from custody under sentence for that charge.
For the reasons stated in Duke v. State, supra, the judgment is reversed.